Appeal by the defendant from a *467judgment of the Supreme Court, Queens County (Balbach, J.), rendered November 19, 1984, convicting him of murder in the second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, (Gallagher, J.), after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Initially, we note that the claims of error raised by the defendant with respect to the admissibility of the identification testimony, the severance motion, and the allegedly inflammatory testimony adduced by the prosecution, have been rejected by this court on his codefendant’s appeal (see, People v Cardwell, 162 AD2d 459 [decided herewith]) and we find that a different result is not required here.
We also reject the defendant’s contention that the hearing court erred in denying his motion to suppress the statements made by him to law enforcement officials as violative of his rights to remain silent and to counsel. The defendant’s statement that he had "nothing to say right now” was not the sort of unequivocal response necessary to constitute the invocation of his right to counsel (see, People v Santiago, 133 AD2d 429, affd 72 NY2d 836; cf., People v Carmine A., 53 NY2d 816). Thus, the defendant could, and did, voluntarily waive his right to remain silent, and he subsequently made a statement in the absence of counsel.
We have considered the defendant’s remaining contentions, including the contention raised in the defendant’s supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Lawrence, Eiber and Rosenblatt, JJ., concur.